This case comes before the court upon the defendant's petition for a new trial after decision of one justice of this Division, jury trial having been waived.
The specific grounds assigned for the petition are: That the defendant did not make a valid promise to Doyle to pay the plaintiff's claim; that the plaintiff did not release Doyle as his debtor and accept Patton in his stead; that the plaintiff elected to treat the deed from Doyle to Patton as void, and to rely upon Doyle for payment, thus waiving any claim upon the defendant; that Doyle released defendant from the payment of this claim before this suit was begun; that there were not funds in the hands of the defendant wherewith to pay this claim.
These points were all urged at the trial of the cause and are considered in the decision of Mr. Justice Rogers, who sat in the case. His findings of fact are fully supported by the evidence, and his conclusions of law are sustained by the decisions of this court. His decision is adopted as the opinion of the court.
The petition for a new trial is denied, and judgment will be entered upon the decision.
DECISION.